Citation Nr: 1503205	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-45 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral wrist (also claimed as hand) disability.
 
3.  Entitlement to service connection for residuals of a head injury with memory loss. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran requested a Central Office Board hearing in Washington, D.C.  See November 2010 substantive appeal.  Subsequently, the RO sent a February 2011 appeals notification letter (i.e., a letter notifying the Veteran that the Board received his appeal) to the Veteran's home address of record, but the letter was returned to the RO as undeliverable (notations from the U.S. Postal Service included "return to sender," "attempted - not known," and "unable to forward"). Thereafter, an August 2011 letter from the Board informing the Veteran of his October 2011 Central Office hearing was likewise returned by the U.S. Postal Service as undeliverable. The Veteran did not report to the October 2011 hearing.   Subsequent notations in VA's Veterans Appeals Contact and Locator System (VACOLS) system reflect that the Veteran was rescheduled for a Central Office hearing in October 2013 but he "cancelled" his hearing.  His hearing request has therefore been withdrawn.

In March 2014, the Board reopened a previously denied service connection claim for a bilateral knee disability, and remanded for further development the reopened knee claim, as well as the service connection claims for bilateral wrist disability and head injury with memory loss.    

The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the October 2014 supplemental statement of the case (SSOC) readjudicated only two of the three issues on appeal.  Although the SSOC referred to a negative June 2014 etiology opinion with regard to the knees in its analysis of the wrist claim, the knee claim was not readjudicated in the SSOC (or any rating decision) following the March 2014 remand. 

In addition, remand is necessary to request any relevant in-service hospital records and to obtain addendums with regard to the etiology of the Veteran's bilateral knee and wrist disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).  

The Veteran attributes his currently diagnosed osteoarthritis/degenerative joint disease of both knees to an in-service injury.  Specifically, he asserts that he injured both knees while playing football at a Marine base in Hawaii in approximately December 1984, and received treatment at the Marine Base hospital in Hawaii (the Marine Corps Base Hawaii (MCBH) at Kaneohe Bay).  The Veteran's service treatment records are associated with the claims file.  However, as indicated in the March 2014 remand, no efforts have been made to obtain hospital records on the Veteran's behalf, and subsequent to that remand, such is still the case.  Because hospitalization records are sometimes kept separately from other service treatment records, a specific request for in-service hospital records must be made.

With regard to the etiology of the bilateral knee disability, a June 2014 VA examiner determined that the Veteran's bilateral knee disability is less likely than not related to service.  The examiner noted the Veteran's report of a severe knee strain in service, as well as chronic knee symptoms since 1987, and concluded that there is no indication that the Veteran's disability began during service.  However, the basis of the examiner's negative opinion is still unclear.  The Veteran is competent to report having had knee pain in service, as well as post-service.  In addition, the examiner did not address the Veteran's lay statements regarding the continuity of bilateral knee symptomatology since service, despite being requested to do so by the Board in its March 2014 remand.  An addendum is therefore needed.

With regard to the etiology of the Veteran's bilateral wrist disability, the June 2014 VA examiner determined that it is less likely than not related to his service, reasoning that the Veteran was not treated for wrist complaints in service and that his symptoms are not likely related to his military service.  This opinion is however inadequate in that it does not address and reconcile the Veteran's competent report that his military occupational specialty (MOS) duties and physical training caused bilateral wrist pain during service.  The opinion also does not address the Veteran's lay statements regarding the continuity of bilateral wrist symptomatology since service, despite the Board's March 2014 request.   

Finally, to ensure all possible due process, the RO must solicit from the Veteran the correct name of the Service Organization he wishes to represent him and advise him that the VA Medical Center in Birmingham, Alabama, is not a recognized service organization.  See the Veteran's VA Form 21-22, received in June 2014.  However, the Board will not make the Veteran wait any longer, given the docket number associated with the appeal, the prior Board remand, the development that must be accomplished before readjudication, the Veteran's possible bouts with homelessness and the likelihood that the Alabama Department of Veterans Affairs will not provide any substance in the way of argument at this stage of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Please solicit from the Veteran the correct name of the Service Organization he wishes to represent him and advise him that the VA Medical Center in Birmingham, Alabama, is not a recognized service organization.  See the Veteran's VA Form 21-22, received in June 2014.

2.  Associate with the claims file the Veteran's service personnel records to include his DD-214, and verify his MOS.

3.  Specifically request any in-service hospital records of the Veteran regarding knee treatment received at the Marine Corps Base Hawaii (MCBH) at Kaneohe Bay in December 1984.   

4.  Then, return the Veteran's entire claims file to the medical examiner who conducted the June 2014 VA examination (or a suitable substitute if that VA medical provider is unavailable) for an addendum to clarify whether the Veteran's bilateral knee and wrist disabilities are related to his service.   

a.  Determine whether the Veteran's current bilateral knee disability had its onset in service or is otherwise related to service.  In doing so, reconcile the opinion with:   

* The Veteran's contention that he injured both knees while playing football during service, which required him to be on crutches for six months, and any supportive hospital records that the RO was able to obtain. 

*The Veteran's competent report of having had bilateral knee symptoms ever since service discharge.

b.  Determine whether the Veteran's current bilateral wrist disability had its onset in service or is otherwise related to service.   In doing so, reconcile the opinion with: 

* The Veteran's assertion that he worked in a motor transport unit and routinely drove trucks 10 hours a day, 5 days a week and that the excessive driving caused pain/injury to both wrists. 

* The Veteran's assertion that his wrists became painful during boot camp while doing push-ups, and other physical exercises. 

* The Veteran's competent report of having had bilateral wrist symptoms ever since service discharge.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.
 
5. Thereafter, readjudicate the issues of entitlement to service connection for a bilateral knee disability, a bilateral wrist disability, and residuals of a head injury.  If the benefits sought remain denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




